PER CURIAM.
The appellant seeks review of the trial court’s order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the appellant filed an unauthorized motion for rehearing in the trial court prior to filing the notice of appeal, rendition of the underlying order was not delayed. See Griffis v. State, 593 So.2d 308 (Fla. 1st DCA 1992). Therefore, the notice of appeal, filed August 23, 2004, and seeking review of the trial court’s order of May 11, 2004, was untimely filed. We treat the appellant’s petition for a belated appeal as a response to the previously issued order to show cause and find it to be without merit. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
DAVIS, VAN NORTWICK and HAWKES, JJ.,-.concur..,